
	
		II
		111th CONGRESS
		1st Session
		S. 2071
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain imaging
		  colorants.
	
	
		1.Certain imaging
			 colorants
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new headings:
				
					
						
							
								9902.01.00Aryl
						  substituted pyrazonyl [[[substituted phenyl azo]substituted naphthenyl] Azo
						  phenyl]azo, sodium salt (PMN No. P03–78) (provided for in subheading
						  3215.11.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00Substituted
						  naphthalene [[substituted pyridinyl azo] alkoxyphenyl azo]azo, potassium/sodium
						  salt (PMN No. P04–390) (provided for in subheading 3215.11.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00Copper
						  phthalocyanine substituted with sulphonic acids and alkyl sulphonoamides,
						  sodium/ammonium salts (PMN No. P02–893) (provided for in subheading
						  3215.19.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00Copper
						  phthalocyanine substituted with sulphonic acids and sulphonoamides, sodium
						  salts (CAS No. 90295–11–7) (provided for in subheading
						  3215.19.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00Copper
						  phthalocyanine substituted with sulphonic acids and alkyl sulphonoamides,
						  sodium salt (CAS No.) (provided for in subheading 3215.19.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00[[Substituted naphthalenylazol] alkoxyl phenyl azo]
						  carboxyphenylene, lithium salt (PMN No. P–00–351) (provided for in subheading
						  3215.11.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00Copper
						  phthalocyanine substituted with sulphonic acids and sulphonoamides, sodium
						  salts (CAS No. 90295–11–7) (provided for in subheading
						  3215.19.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00Substituted
						  napthtylene [[aminoalkyl triazinediyl]bis substituted phenylene azo]bis, sodium
						  salt (CAS No. 50925–42–3) (provided for in subheading 3215.19.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00[(Substituted naphthalenylazo) substituted naphthalenyl azo]
						  carboxyphenylene, sodium salt (PMN No. P–90–394) (provided for in subheading
						  3215.11.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00[[Chloro[[[substituted naphthylzao]substituted naphthalene]
						  Amino] triazinyl] amino] benzoic acid, sodium/lithium salts (PMN No. P–83–386)
						  (provided for in subheading 3215.19.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
								9902.01.00Aryl
						  [Substituted phenylazo] pyridine, sodium/lithium salt (PMN No. P–02–234)
						  (provided for in subheading 3215.19.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
